DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicants' response and amendments to the claims, filed 02/10/2022, are acknowledged and entered.  Claims 3-4 have been cancelled by Applicant.  Claims 1 and 6-9 are pending and under examination.

Response to Arguments
Any previous rejections and/or objections to claims 3-4 are withdrawn as being moot in light of Applicant’s cancellation of the claims.
Applicants' arguments, filed 02/10/2022, have been fully considered and are persuasive in part.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Information Disclosure Statement
Receipt is acknowledged of the Information Disclosure Statements filed 02/10/2022, 03/07/2022, 03/22/2022, 04/01/2022, and 04/25/2022.  The Examiner has considered the references cited therein to the extent that each is a proper citation.  Please see the attached USPTO Form 1449.
Declaration under Rule 1.132
The Examiner acknowledges receipt of the Rule 1.132 Declaration of Robin P. Hyde-Deruyscher ("HYDE-DERUYSCHER" Declaration) and has carefully considered the information provided therein.  
Declarant asserts that the term “mast cell stabilizer” as used by Penn does not describe molecules with the same activity of the “mast cell stabilizers” in the present invention.
The Examiner respectfully submits that this is, quite simply, not true.  Penn provides a Markush group listing of “mast cell stabilizers” useful in the invention disclosed and claimed therein.  

    PNG
    media_image1.png
    152
    388
    media_image1.png
    Greyscale

Applicant also provides a Markush group listing of “mast cell stabilizers” useful in the present invention.

    PNG
    media_image2.png
    152
    692
    media_image2.png
    Greyscale

Notably, apart from quercetin and carebastine, all of the mast cell stabilizing compounds disclosed by Applicant are found in the Markush group listing of mast cell stabilizing compounds disclosed in Penn, including the claimed norketotifen.  Declarant does not explain how the compounds disclosed in Penn as mast cell stabilizers, which are the same as those mast cell stabilizer compounds disclosed by Applicant, “does not describe molecules with the same activity” as asserted in the Declaration.  How Penn defines the term “mast cell stabilizer” is completely immaterial as Penn provides an explicit Markush group listing of specific species of mast cell stabilizers useful in the invention disclosed and claimed therein, including the claimed norketotifen.
	Declarant posits that no structural core of motif exists that allows one to predict if a compound can inhibit the release of cytokines, citing Table 2 of the Declaration.
	The Examiner does not disagree.  It is clear from the Markush group listing of mast cell stabilizers in both Penn and the instant application that mast cell stabilizers are very diverse in structure.  The fact remain, however, that both ketotifen and norketotifen were known and recognized in the art as mast cell stabilizers.  See Gerhart et al., Legere et al., and Penn et al.
	Declarant states that there is no evidence in the cited art that norketotifen is an inhibitor of cytokine release and that this is the activity that is required for the present invention.
	In response, the Examiner submits that the claims do not recite or require inhibition of cytokine release and therefore this activity is in fact not required for the claimed invention.  Rather, the claims simply require administering norketotifen to a subject having chronic inflammation due to a pathogen or viral infection.  
	Declarant presents in vivo evidence that administration of norketotifen to mice infected with a virus reduces the systemic levels of several cytokines.  See Figure 2.  As there is no evidence in the prior art that either ketotifen or norketotifen would be effective to reduce systemic levels of multiple cytokines in subject infected with a virus, such a result in considered to be unexpected and reasonably commensurate in scope with the amended claims, which are now limited to treating or ameliorating chronic inflammation due to a pathogen or a viral infection in a subject comprising administration of morketotifen.  Further, the combined teachings of the cited prior art do not reasonably suggest administering norketotifen to the subject population of the instant claims, i.e., subjects having chronic inflammation due to a pathogen or a viral infection. Accordingly, the 35 U.S.C. 103 rejection set forth in the prior Office Action is withdrawn.

Claim Rejections - 35 USC § 112 – 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

"The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent.  A secondary purpose is to provide a clear measure of what applicants regard as the invention so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention.", (see MPEP § 2173).

Claims 1 and 6-9 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Applicant has amended Claim 1 to recite the chronic inflammation is due to a pathogen or a viral infection.  A person of ordinary skill in the art would understand the term “pathogen” to mean an organism that causes disease, including bacteria and viruses.  As such, the claim recites a broad limitation, i.e., the chronic inflammation is caused by “a pathogen”, and a narrower limitation within that broad limitation, i.e., the chronic inflammation is caused by “a viral infection”.  
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “the chronic inflammation is due to a pathogen”, and the claim also recites the chronic inflammation is due to a viral infection which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 112 – 1st Paragraph, Written Description
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 6-9 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.  This is a written description rejection, rather than an enablement rejection under 35 U.S.C. 112, first paragraph.  Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, 1st "Written Description" Requirement, Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001.
Amended Claim 1 recites the chronic inflammation is due to “a pathogen”.  This is New Matter.  The as filed disclosure does not describe treating or ameliorating chronic inflammation due to “a pathogen”.
The word “pathogen” appears five (5) times in the disclosure.  In the context of treating the claimed “chronic inflammation”, the disclosure states in [0031] that chronic inflammation can be due to many different factors, including without limitation, failure to eliminate whatever was causing an acute inflammation, an autoimmune response to a self antigen, a chronic irritant of low intensity, non-degradable pathogens, persistent foreign bodies, infection with some types of viruses, or an overactive immune system.
Recitation in amended Claim 1 therefore broadens the scope of the disclosed chronic inflammation due to “non-degradable pathogens” to chronic inflammation due to “a pathogen”, which is not necessarily a “non-degradable” pathogen as described in the originally filed disclosure.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

U.S. Patent No. 10,501,527
Claims 1, 6, and 8-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,501,527. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘527 patent and the instant claims encompass administration of norketotifen to overlapping subject populations, i.e., subjects having a viral infection.  While the ‘527 patent recites treating or ameliorating hypercytokinemia in a subject in need thereof and the instant claims recite treating or ameliorating chronic inflammation in a subject in need thereof, the instant claims recite the chronic inflammation is due to, inter alia, “viral infection”, and the ‘527 patent claims recite the hypercytokinemia is caused by an influenza virus infection or an influenza-like illness.  Accordingly, both the instant claims and those of the ‘527 patent encompass administering norketotifen to subjects having a viral infection.  
As per Claim 6, claims 2-4 and 6-8 of the ‘527 patent recite administering an additional therapeutic agent to the subject.
As per Claims 8-9, claims 11-14 of the ‘527 patent recite the norketotifen and additional therapeutic agent are administered in the same or separate compositions.

U.S. Patent No. 10,787,502
Claims 1, 6, and 8-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,787,502. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘502 patent and the instant claims encompass administration of norketotifen to overlapping subject populations, i.e., subjects having a viral infection.  While the ‘502 patent recites treating or ameliorating hypercytokinemia in a subject in need thereof and the instant claims recite treating or ameliorating chronic inflammation in a subject in need thereof, the instant claims recite the chronic inflammation is due to, inter alia, “viral infection”, and the ‘502 patent claims recite the hypercytokinemia is caused by a virus infection.  Accordingly, both the instant claims and those of the ‘502 patent encompass administering norketotifen to subjects having a viral infection.  
As per Claim 6, claims 4 and 12 of the ‘502 patent recite administering an additional therapeutic agent to the subject.
As per Claims 8-9, claims 5-6 and 13-14 of the ‘502 patent recite the norketotifen and additional therapeutic agent are administered in the same or separate compositions.

U.S. Patent No. 11,072,648
Claims 1, 6, and 8-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,072,648. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘648 patent and the instant claims encompass administration of norketotifen to overlapping subject populations, i.e., subjects having a viral infection.  While the ‘648 patent recites treating, ameliorating, or preventing a fever in a subject in a subject in need thereof and the instant claims recite treating or ameliorating chronic inflammation in a subject in need thereof, the instant claims recite the chronic inflammation is due to, inter alia, “viral infection”, and the ‘648 patent claims recite the fever is associated with a virus infection (Claim 7).  Accordingly, both the instant claims and those of the ‘648 patent encompass administering norketotifen to subjects having a viral infection.  
As per Claim 6, claim 2 of the ‘648 patent recites administering an additional therapeutic agent to the subject.
As per Claims 8-9, claims 4-5 of the ‘648 patent recite the norketotifen and additional therapeutic agent are administered in the same or separate compositions.
Response to Arguments
	Applicant does not traverse the above double patenting rejections but rather requests that they be held in abeyance.
	In response, the Examiner respectfully submits that double patenting rejections cannot be “held in abeyance” and must be overcome by persuasively arguing the conflicting claims are patentably distinct, amending the claims to be patentably distinct from the conflicting claims, or by filing a Terminal Disclaimer.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
If applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should applicants present new claims, applicants should clearly identify where support can be found in the disclosure
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James D. Anderson/Primary Examiner, Art Unit 1629    
                                                                                                                                                                                                    UNITED STATES PATENT AND TRADEMARK OFFICE
400 Dulany Street
Alexandria, VA 22314-5774
Tel. No.: (571) 272-9038